Citation Nr: 0208676	
Decision Date: 07/30/02    Archive Date: 08/02/02	

DOCKET NO.  96-43 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The Board remanded the appeal in September 1997.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level II hearing in the right ear 
and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 (prior to 
and from June 10, 1999), Part 4, Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and a supplemental statement of the 
case informing them of the governing legal criteria, the 
evidence considered, the evidence needed to establish 
entitlement to the benefit sought, as well as the reasons for 
the decision reached.  The veteran has indicated that he does 
not desire a personal hearing.  The veteran has been afforded 
VA examinations and treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and that the Board may now proceed, without prejudice 
to the veteran, because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, new rating 
criteria may not have retroactive application.  38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, in this case, the Board 
has evaluated the veteran's hearing loss under the old 
criteria, both prior to and from June 10, 1999, and under the 
new criteria as well from June 10, 1999.  In doing so it is 
concluded that his hearing loss is not evaluated more 
favorably under the criteria in effect prior to or from 
June 10, 1999, as changes to the regulations are inapplicable 
to the veteran since he does not have 55 decibels or more of 
loss at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, 
nor does he have a pure tone threshold that is 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86.

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies at 1,000, 2,000, 
3,000, and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.

The report of a June 1996 VA audiology examination reflects 
that the pure tone thresholds at the designated frequencies 
were 50, 60, 60 and 60 on the right, and 50, 60, 60, and 75 
on the left.  The average pure tone threshold on the right 
was 57 and on the left was 61.  Speech discrimination scores 
were not reported.

The report of a November 1997 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 50, 65, 65 and 65 on the right, and 50, 60, 
65, and 80 on the left.  The average pure tone threshold on 
the right was 61 and on the left was 63.  There was 
92 percent speech discrimination in the right ear and 
96 percent speech discrimination in the left ear. 

The above examination reports reflect that the scores at the 
times of the 1996 and 1997 audiology examinations 
corresponded with level II hearing on the right and level II 
hearing on the left.  VA treatment records reflect that the 
veteran has been seen for ongoing care and in November 1997 
it was noted that he was using hearing aids and satisfied 
with them.  In the absence of any competent medical evidence 
indicating that the veteran has greater hearing loss than 
that found on two separate examinations, and competent 
medical evidence indicating that he has level II hearing in 
each ear, a preponderance of the evidence is against a 
finding that the veteran has greater hearing loss than that 
indicated at the time of the 1996 and 1997 VA examinations.  
With consideration that the veteran's hearing is shown to be 
level II in each ear, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned.  38 C.F.R. Part 4, Diagnostic Code 6100.  


ORDER

An evaluation greater than 10 percent for bilateral hearing 
loss is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

